Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 21 December 2021.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 21 December 2021 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from as a 371 of PCT/US18/28418 (filed 04/19/2018) which claims benefit of 62/487,248 (filed 04/19/2017).  The instant application has been granted the benefit date, 19 April 2017, from the application 62/487,248.  
RESPONSE TO ARGUMENTS
Claim Objections
Due to applicant’s claim amendments, the examiner withdraws the objection to claim 31. 
35 USC § 103 - Ma
The applicant has amended claim 1 as follows:

    PNG
    media_image1.png
    150
    711
    media_image1.png
    Greyscale

The new limitations added to claim 1 were derived from canceled claim 17.  The Ma et al. reference is insufficient to meet all the limitations of the amended claim 1.  The teachings of Ma et al. do not teach an immune cell that is engineered to have essentially no expression of TGFbeta.  Therefore, the examiner withdraws the rejection of claims 1,5-6,9-10,13,15-16,22,24-25,31-35,49-50,52-53,58 and 60 under 35 U.S.C. 103 as being unpatentable over Ma et al. (WO/2017/222593).

35 USC § 103 - Federov
	Due to the claim amendments, the examiner withdraws the rejection over Federov et al. (US2015/0376296).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner has not been able to find prior art that is sufficient to establish a case of prima facie obviousness over the scope of the claimed invention.  The closest prior art, Ma et al. teaches an  immune cell engineered to express human IL-15 (hIL-15) and at least two antigen receptors, wherein the at least two antigen receptors comprise a one or more chimeric antigen receptors (CAR) and/or a one or more T cell  receptors (TCR).  While Ma et al. 
Another close prior art, Federov et al. (US2015/0376296) teaches an  immune cell engineered to express human IL-15 (hIL-15) and at least two antigen receptors, wherein the at least two antigen receptors comprise a one or more chimeric antigen receptors (CAR) and/or a one or more T cell  receptors (TCR).  However, Federov does not teach that the cell could be engineered to have essentially no expression of glucocorticoid receptor, TGF-beta receptor and/or CISH.  The examiner has not been able to provide a scientific rationale for adding this feature to the cells of Federov et al.
Accordingly, the examiner finds the invention free of prior art.
The applicant has filed co-pending application 17/050,775 (US2021/0230548), which contains claims which are species of the genus of current claim 1:

    PNG
    media_image2.png
    105
    426
    media_image2.png
    Greyscale

However, 17/050,775 (US2021/0230548) has a later benefit date than the current application and this application has not yet been docketed to an examiner for review.  The examiner notes that application 17/050,775 (US2021/0230548) would be eligible for a provisional obvious double patenting rejection, but since that provisional ODP would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2,5-6,9-10,13,15-16,22,24-25,31-35,49-50,52-55,58 and 60 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633